DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 recite the limitation "the flow path".  There is insufficient antecedent basis for this limitation in the claim(s).
Claims 18 and 20 recite the limitation "the liquid intake".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraft (US 2021/0188501).
Regarding claim 15, Kraft discloses a method of controlling a cap 1020 including: receiving an open state change signal from a state sensor 1042, 1044 of the cap 1020 (see paragraph 101); and triggering a pump to draw liquid through an intake tube disposed in the bottle 1030 and out a spout located on the cap 1020 in response to receiving the open state change signal (see marked-up fig. 27 and paragraph 101). 

    PNG
    media_image1.png
    597
    702
    media_image1.png
    Greyscale

					Marked-up fig. 27
Regarding claim 17, Kraft discloses wherein the state sensor transmits the open state change signal when the state sensor senses when a portion of the cap tilts from a first reference angle by more than a first threshold amount (see paragraph 147). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2021/0188501) in view of Kraft (US 2018/0305091).
Regarding claims 16 and 20, Kraft ‘501 discloses the spout being actuated to move to an open position (via a valve; see paragraphs 113 and 115). However, Kraft’ 501 is silent to the teaching of increasing a use tally on a memory of the cap in response to triggering the actuator to move the spout of the cap to the open position.
Kraft ‘091 teaches a method of controlling a cap, including increasing a use tally on a memory of the cap in response to triggering the actuator to move the spout of the cap to the open position (see paragraph 99), to track and measure the sales volume of the contents of the container.
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the device of Kraft ‘501 with the step of increasing a use tally on a memory of the cap in response to triggering the actuator to move the spout of the cap to the open position, as taught by Kraft ‘091, in order to provide means of managing inventory, allowing automatic tracking and measuring of the sales volume of the contents of the container.
Allowable Subject Matter
Claims 1-14 are allowed. Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Kraft’ 501 is silent to the explicit teaching of a closed position of the spout sealing the throughput from the flow path.
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 08/01/2022 have been fully considered, the amendments to the claims overcome the prior art rejections. Applicant's arguments with respect the prior art rejections are moot in view of the new rejections made in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754  



/Vishal Pancholi/Primary Examiner, Art Unit 3754